UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1828


MATTHEW J. HILGEFORD,

                  Plaintiff – Appellant,

             v.

AMERICAN INTERNATIONAL GROUP, INCORPORATED; NATIONAL UNION
FIRE INSURANCE COMPANY OF PITTSBURGH, PA; AIG DOMESTIC
CLAIMS, INCORPORATED a/k/a AIG Claim Services, Incorporated;
BANK OF AMERICA N.A., (National Association),

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00440-JRS)


Submitted:    November 17, 2009             Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew J. Hilgeford, Appellant Pro Se. Robert Barnes Delano,
Jr., SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew J. Hilgeford, who proceeds in forma pauperis,

appeals the district court’s order dismissing his action against

Defendants     under   28    U.S.C.      § 1915(e)(2)(B)      (2006).      We     have

reviewed    the   record     and   find    that   this     appeal   is   frivolous.

Accordingly,      we   affirm      the    district       court’s    order.        See

Hilgeford v. Am. Int’l Group, Inc., No. 3:09-cv-00440-JRS (E.D.

Va. July 17, 2009).          We dispense with oral argument because the

facts   and    legal   contentions        are   adequately    presented      in   the

materials     before   the    court      and    argument    would   not    aid    the

decisional process.

                                                                           AFFIRMED




                                           2